DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US 2006/0242971 A1), hereafter referred to as “Cole,” in view of Park et al. (KR 20090053342 A), hereafter referred to as “Park.”

Regarding Claim 1: Cole teaches a method for controlling an ice maker (10) having an ice maker heater (54) and a motor (42) configured to rotate an ejector finger (44) relative to an ice tray (20) in a first direction and in a second direction (harvest direction, paragraph [0061], arrow 56 and reverse direction arrow 116, paragraph [0099], lines ) opposite the first direction to discharge ice from the ice tray (20), the method comprising: determining whether an error condition has occurred (paragraphs [0082] and [0083]); and when it is determined that the error condition has occurred (Harvest Error State or Harvest Error Home State), determining whether the ejector finger (44) is at a home position (via position sensor 150); when the ejector finger (44) is at the home position, rotating the motor (42) in the second direction until the ejector finger (44) is not at the home position or for a first predetermined number of steps (paragraphs [0082] and [0083]), whichever occurs first, and then rotating the motor (42) in the first direction until the ejector finger (44) is at the home position; and when the ejector finger (42) is not at the home position (paragraphs [0082] and [0083]), rotating the motor (42) in the second direction until the ejector finger (44) is at the home position or for a second predetermined number of steps, whichever occurs first (paragraph [0082], Harvest Error home state, rotating back and forth of ejector 44).

Cole fails to teach entering a first error mode comprising: turning on the ice maker heater; turning off the ice maker heater when an ice maker heater error correction time has elapsed or when a temperature of the ice tray is equal to or greater than a first predetermined temperature.
Park teaches entering a first error mode comprising: turning on an ice maker heater (S1, S11, S21, S1’); turning off the ice maker heater when an ice maker heater error correction time (S3,S23, S24) has elapsed (S26, S15, S5, S4’) or when a temperature of the ice tray is equal to or greater than a first predetermined temperature.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided entering a first error mode comprising: turning on the ice maker heater; turning off the ice maker heater when an ice maker heater error correction time has elapsed or when a temperature of the ice tray is equal to or greater than a first predetermined temperature to the structure/method of Cole as taught by Park in order to advantageously prevent imaginary return signals of an ejector (see Park, advantageous effects paragraph). 

Regarding Claim 2: Cole further teaches wherein the determining whether the error condition has occurred includes determining the error condition has occurred when the ejector finger (44) cannot rotate in one of the first direction or in the second direction (paragraphs [0082], [0083], and [0102]).

Regarding Claim 3: Cole further teaches wherein the determining whether the ejector finger (44) is at the home position is performed by a sensor ( position sensor 150) configured to detect an angular position of the ejector finger (44). 

Regarding Claim 4: Cole further teaches wherein the determining whether the error condition has occurred includes determining the error condition has occurred when the ejector finger (44) is not at the home position at some time during the rotating the motor (paragraph [0082], harvest error state).

Regarding Claim 5: 
Cole further teaches comprising: exiting the first error mode (harvest error state) when, after rotating the motor (42) in the first direction or in the second direction (paragraph [0082]), the ejector finger is at the home position within a first predetermined time (end of Harvest Error Home state which the controller assumes to get 44 to home position once thaw cycle time has expired; paragraph [0082]). 
Cola fails to teach entering a second error mode different from the first error mode if the first error mode is not exited after the first predetermined time.
Park teaches entering a second error mode (S24) different from a first error mode (S23) if the first error mode (S23) is not exited after a first predetermined time (first time lapse completed, page 6 of Park, first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided entering a second error mode different from the first error mode if the first error mode is not exited after the first predetermined time to the structure/method of Cole as taught by Park in order to advantageously prevent imaginary return signals of an ejector (see Park, advantageous effects paragraph). 

Regarding Claim 9: Cole further teaches wherein the determining whether the error condition has occurred includes determining the error condition has occurred when the ejector finger (44) rotates in the second direction the first predetermined number of steps (steps determined by stepper motor control 35) and the ejector finger (44) is not at the home position (paragraph [0082], Harvest Error home state, rotating back and forth of ejector 44).

Regarding Claim 10: Cole further teaches wherein the determining whether the error condition has occurred includes determining the error condition has occurred when the ejector finger (44) rotates in the second direction the second predetermined number of steps (paragraph [0063]) and the ejector finger (44) is not at the home position (paragraph [0082], Harvest Error home state, rotating back and forth of ejector 44).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US 2006/0242971 A1), hereafter referred to as “Cole,” in view of Park et al. (KR 20090053342 A), hereafter referred to as “Park.”

Regarding Claim 11: Cole teaches a method for controlling an ice maker (10) having an ice bin (24), a motor (42) configured to rotate an ejector finger (44) relative to an ice tray (20) in a first direction and in a second direction opposite the first direction (paragraph [0063]) to discharge ice from the ice tray (20), and an ice maker heater (54), the method comprising: rotating the ejector finger (via 42) to a home position (paragraphs [0082] and [0083]); when the ejector finger (44) is at the home position (paragraphs [0082] and [0083]): and performing a harvest operation (paragraphs [0082] and [0083]) including: rotating the motor (42) in the second direction until the ejector finger (44) is not at the home position (paragraph [0068]), then rotating the motor (42) in the second direction until the ejector finger (44) is at the home position (paragraph [0068]), and then rotating the motor in the second direction until the ejector finger is not at the home position (paragraphs [0082] and [0083]), when the harvest operation is completed before the motor (42) has rotated a corresponding number of steps (paragraph [0063]), rotating the motor in the first direction until the ejector finger is at the home position and when any part of the harvest operation is not completed before the motor has rotated the corresponding number of steps (paragraphs [0082] and [0083]), entering a first error mode (Harvest Error State); determining at least one of a time that the ice maker heater (54) has been deactivated (cycling the heater, paragraph [0082]) or a time the icemaker has been making ice; comparing at least one of the time that the ice maker heater (54) has been deactivated (paragraph [0081]) or a time the icemaker has been making ice to a predetermined time (Harvest Finish state not reached as thaw cycle time expired, paragraph [0082], leading into Harvest Error State); turning on the ice maker heater (54) when at least one of the time that the ice maker heater has been deactivated (cycling the heater) or the time the icemaker has been making ice is equal to or greater than the predetermined time (Harvest Finish state not reached as thaw cycle time expired, paragraph [0082], leading into Harvest Error State); and when at least one of the time that the ice maker heater (54) has been deactivated (paragraph [0081]) or the time the icemaker has been making ice is lower than the predetermined time (Harvest Finish state reached), filling the ice tray with water (Fill valve open state, paragraph [0084]).
Cole fails to teach turning on the ice maker heater; turning off the ice maker heater when an ice maker heater harvest time has elapsed or when a temperature of the ice tray is equal to or greater than a first predetermined temperature.
Park teaches entering a first error mode comprising: turning on an ice maker heater (S1, S11, S21, S1’); turning off the ice maker heater when an ice maker heater harvest time (S3, S23, S24) has elapsed (S26, S15, S5, S4’) or when a temperature of the ice tray is equal to or greater than a first predetermined temperature.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided entering a first error mode comprising: turning on the ice maker heater; turning off the ice maker heater when an ice maker heater harvest time has elapsed or when a temperature of the ice tray is equal to or greater than a first predetermined temperature to the structure/method of Cole as taught by Park in order to advantageously prevent imaginary return signals of an ejector (see Park, advantageous effects paragraph). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US 2006/0242971 A1), hereafter referred to as “Cole,” in view of Park et al. (KR 20090053342 A), hereafter referred to as “Park,” as applied to claim 11 above, and further in view of Lee (EP 2620726 B1). 
Regarding Claim 12: Cole modified supra fails to teach further comprising: after turning off the ice maker heater, filling the ice tray with water.
Lee teaches after turning off an ice maker heater (step IV, Step 140 to Step 150), filling an ice tray with water (water supply step I, Step 110, paragraph [0016]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided after turning off the ice maker heater, filling the ice tray with water to the structure/method of Cole modified supra as taught by Lee in order to advantageously provide repeated automatic water supply to the ice maker to prevent unnecessary waste of energy (see Lee, paragraph [0018]). 

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US 2006/0242971 A1), hereafter referred to as “Cole,” in view of Park et al. (KR 20090053342 A), hereafter referred to as “Park.”
Regarding Claim 13: Cole teaches an ice maker (10), comprising: an ice tray (20) having an ice mold (see Figure 3) with an upper surface and a plurality of cavities (66 sections for ice) formed therein for freezing water into ice pieces (paragraph [0040]); a heater (54) attached to a bottom surface of the ice mold (bottom of 20); a motor (42) configured to rotate an ejector finger (44) relative to the ice tray in a first direction and in a second direction opposite the first direction (paragraph [0044]) to discharge the ice pieces from the ice tray (20); an ice bin (24) configured to receive and store the ice pieces from the ice tray (20); and a controller (30) programmed to: determine whether an error condition has occurred (Harvest Error State or Harvest Error Home State); when it is determined that the error condition has occurred, determining whether the ejector finger (44) is at a home position; when the ejector finger (44) is at the home position, rotating the motor (42) in the second direction until the ejector finger (44) is not at the home position or for a first predetermined number of steps (paragraphs [0082] and [0083]), whichever occurs first, and then rotating the motor (42) in the first direction until the ejector finger (44) is at the home position (paragraph [0068]); and when the ejector finger (44) is not at the home position, rotating the motor (42) in the second direction until the ejector finger (44) is at the home position or for a second predetermined number of steps, whichever occurs first (paragraphs [0082] and [0083]).

Cole fails to teach cause the ice maker to enter a first error mode comprising: turning on the heater; turning off the heater when an ice maker heater error correction time has elapsed or when a temperature of the ice tray is equal to or greater than a first predetermined temperature.
Park teaches entering a first error mode comprising: turning on the ice maker heater (S1, S11, S21, S1’); turning off the ice maker heater when an ice maker heater error correction time (S) has elapsed (S26, S15, S5, S4’) or when a temperature of the ice tray is equal to or greater than a first predetermined temperature.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided entering a first error mode comprising: turning on the ice maker heater; turning off the ice maker heater when an ice maker heater error correction time has elapsed or when a temperature of the ice tray is equal to or greater than a first predetermined temperature to the structure/method of Cole as taught by Park in order to advantageously prevent imaginary return signals of an ejector (see Park, advantageous effects paragraph). 

Regarding Claim 15: Cole further teaches wherein the temperature of the ice tray (20) is monitored by a temperature sensor (160) arranged on the ice tray (paragraph [0054]) and operatively connected to the controller (34 of 30, see Figure 4, paragraph 52).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US 2006/0242971 A1), hereafter referred to as “Cole,” in view of Park et al. (KR 20090053342 A), hereafter referred to as “Park,” as applied to claim 13 above, and further in view of Kwon et al. (US 2007/0039335 A1), hereafter referred to as “Kwon.”

Regarding Claim 14: Cole modified supra fails to teach further comprising: a bail arm attached to the ice tray, the bail arm configured to pivot between an ice sensing position for sensing a level of ice within the ice bin and an ice harvest position, wherein when the ejector finger is at the home position and the bail arm is in the ice harvest position, the controller is further configured to rotate the motor and the ejector finger to harvest the ice pieces and transfer the ice pieces into the ice bin.
Kwon teaches a bail arm (317) attached to an ice tray (312), the bail arm (317) configured to pivot between an ice sensing position for sensing a level of ice within an ice bin (paragraph [0042]) and an ice harvest position (paragraph [0013]), wherein when the ejector finger (314) is at the home position (paragraph [0013]) and the bail arm is in the ice harvest position (paragraph [0042]), a controller (504, 508, 604) is further configured to rotate a motor (315a, 315b) and the ejector finger (314) to harvest ice pieces and transfer the ice pieces into the ice bin (bank 30 on slider 316, paragraph [0034], lines 16-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a bail arm attached to the ice tray, the bail arm configured to pivot between an ice sensing position for sensing a level of ice within the ice bin and an ice harvest position, wherein when the ejector finger is at the home position and the bail arm is in the ice harvest position, the controller is further configured to rotate the motor and the ejector finger to harvest the ice pieces and transfer the ice pieces into the ice bin to the structure of Cole modified supra as taught by Kwon in order to advantageously provide use a plurality of sensors to detect information for automatic ice making operation (see Kwon, paragraph [0019]). 


Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten without any patentably significant broadening in independent form including all of the limitations of the base claim and any intervening claims made above.

The following is an examiner's statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claims. The aforementioned references fail to teach the limitations of claims 6 and 7. Claim is allowable by virtue of dependency on claim 7. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Knerr (2,717,504). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        


/ERIC S RUPPERT/           Primary Examiner, Art Unit 3763